DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 06/29/2020. It is noted, however, that applicant has not filed a certified copy of the CN2020212371357 application as required by 37 CFR 1.55.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for application CN2020224514309. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: item 3 in figure 1 is not in the disclosure and based on the specification item 3 should be 13 as it is indicating the hub.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 objected to because of the following informalities:  
Claim 13, line 2, “the rear end” should say “a rear end”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 has the limitation of “a front plane and a rear plane, and the front plane is higher than the rear plane, wherein the front plane is higher than the two front wheels”. There are no planes described in the disclosure and when looking at the figures the lower loop is a simple tubular member and does not contain any flat surfaces that would be considered a plane. It is unclear what the applicant is trying to claim with the above limitations. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the handle bar" in line 1.  There is insufficient antecedent basis for this limitation in the claim. No “handle bar” has been claimed in any of the preceding claims, so it is unclear what the applicant is referring to. For examination purposes “the handle bar” is being interpreted as “the pull bar”. 
Claim 8 recites the limitation "the handle" in line 2.  There is insufficient antecedent basis for this limitation in the claim. No “handle” has been claimed in any of the preceding claims, so it is unclear what the applicant is referring to. For examination purposes “the handle” is being interpreted as “the pull bar”.
Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 has the limitation of “a front plane and a rear plane, and the front plane is higher than the rear plane, wherein the front plane is higher than the two front wheels”. There are no planes described in the disclosure and when looking at the figures the lower loop is a simple tubular member and does not contain any flat surfaces that would be considered a plane. It is unclear what the applicant is trying to claim with the above limitations.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweegers (EP-2151365-A1).

Regarding claim 1, Sweegers teaches a children's pull wagon (vehicle 1, fig.1) comprising: a hub (the hub is the transmission 19 in combination with the rotatable couplings 51 and 52, fig.2a and 14) having a steering mechanism (steering rods 20 and 21, fig.2a); an upper frame (upper edge 6, figs.1-2a) having a front end pivotably coupled to the hub (upper edge 6 is pivotably coupled to the rotatable coupling 51 of the hub, figs.2a-b, and 14); a lower frame (undercarriage 2, figs.1-2a) coupled to the hub; a set of front wheels (wheels 9 near pulling device 8 in figure 1) connected by a front axle (mounting elements 22 to mount the wheels 9 on the axle of the undercarriage 2 as seen in figure 4); a set of rear wheels (wheels 9 opposite pulling device 8 in figure 1) connected by a rear axle (mounting elements 22 to mount the wheels 9 on the axle of the undercarriage 2 as seen in figure 4); a pull bar (pulling device 8, fig.1) coupled to the steering mechanism (pulling device 8 is coupled to the steering rods 20 and 21 through the transmission 19, fig.2a, paragraph [0025]); wherein the steering mechanism is coupled to the front axle (steering rods 20 and 21 are connected to the front axle to steer the front wheels 9, figs.1-2a); and wherein the upper frame can pivot unto the lower frame to form a collapsed profile (the collapsed profile can be seen in figures 3 and 4 where the upper edge 6 is collapsed onto the undercarriage 2, figs.2a-4).

Regarding claim 2, Sweegers teaches further comprising a platform (bottom plate 3, fig.2a-4) fixedly coupled to the lower frame.

Regarding claim 3, Sweegers teaches further comprising a support frame (spacers 5 and 5’, fig.2a) having a top end and a bottom end (the top end of the spacers 5 and 5’ are adjacent the upper edge 6, and the bottom end is the side adjacent the bottom plate 3, fig.2a), the top end of the support frame is pivotably coupled to the upper frame at or near a rear end of the upper frame (the top end of the spacers 5 and 5’ are pivotally coupled near a rear end of the upper edge 6 as seen in figures 2a-3, with the rear end being the side opposite the pulling device 8), wherein the bottom end of the support frame is releasably coupled to the platform (the bottom end of the spacers 5 and 5’ are coupled to the plate 3 through the second bottom part 12 at the outer end 18, when the loop 13 is pulled upward the bottom part 12 is released from the plate 3 to be moved to the collapsed configuration which releasably moves the spacers 5 and 5’ from the plate 3, figs.2a-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sweegers (EP-2151365-A1).

Regarding claim 4, Sweegers teaches wherein the bottom end of the support frame is releasably coupled to a top side of the platform (spacers 5 and 5’ are coupled to the bottom part 12 which is releasably coupled to the bottom plate 3, making the spacers releasable coupled to the bottom plate 3, figs.2a-4) via at least one fastener (although Sweegers does not directly disclose a fastener, spacers 5 and 5’ are coupled to the bottom part 12 which would require some type of fastener to secure the two different items together).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention that since the spacers (5) are fixed to the bottom part (12) it would require some type of fastener to secure the two different items together. 	 

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sweegers (EP-2151365-A1) in view of Gunter (US-20040164512-A1).

Regarding claim 9, Sweegers teaches a collapsible pull wagon (vehicle 1, fig.1) comprising: an upper loop frame (upper edge 6, figs.1-2a) having a front end (front end of the upper edge 6 is the side near the pulling device 8, fig.2a); a lower loop frame (undercarriage 2, figs.1-2a) having a front end (front end of the undercarriage 2 is the side near the pulling device 8, fig.2a); a hub (the hub is the transmission 19 in combination with the rotatable couplings 51 and 52, fig.2a and 14); a pull bar (pulling device 8, fig.1) coupled to the hub; a front axle (mounting elements 22 to mount the wheels 9 on the axle of the undercarriage 2 as seen in figure 4 near the pulling device 8) connected to the hub and is capable of steering the front wheels (front axle is connected to the transmission 19 of the hub, which has steering rods 20 and 21 to steer the wheels 9, fig.2a, paragraph [0025]); two front wheels (wheels 9 near pulling device 8 in figure 1) respectively disposed on a first and a second terminal ends of the front axle (wheels 9 are mounted on each side of the axle at mounting points 22, figs.1 and 4); a rear axle (mounting elements 22 to mount the wheels 9 on the axle of the undercarriage 2 as seen in figure 4 opposite the pulling device 8) coupled to the lower frame; two rear wheels (wheels 9 opposite pulling device 8 in figure 1) respectively disposed on a first and a second terminal ends of the rear axle (wheels 9 are mounted on each side of the axle at mounting points 22, figs.1 and 4); wherein the front end of the upper loop frame is pivotably coupled the front end of the lower loop frame (front end of the upper loop 6 is pivotally coupled to rotatably coupling 51 and front end of the lower loop 2 is pivotally coupled to the bottom of transmission 19 which is coupled to coupling 51, so the front ends of the lower loop and upper loop are pivotally coupled through the hub as defined above, figs.2a and 14).
	Sweegers fails to teach the front axle rotating along a vertical axis of the hub. However, Gunter teaches the front axle rotating along a vertical axis of the hub (front axle 44 with wheels 46a and 46b rotating about an axis of the rotation sleeve 40, figs.1-4). 
Sweegers and Gunter are both considered to be analogous to the claimed invention because they are in the same field of wagons. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sweegers with the teachings of Gunter and have the pulling device (8) rotating the transmission (19) of Sweegers rotate the front axle about a vertical axis as taught by Gunter. Having a pull handle rotate the wheels about a vertical axis or rotate an axle about a vertical axis to steer a wagon are known obvious variants in the art and would be a simple substitution. Substituting the connection between the transmission (19) with steering rods 20 and 21, for the transmission (19) connected directly to an axle (44 as seen in Gunter), allows the user to rotate the front and rear axle together to make sharper turns (fig.8 of Gunter).

Regarding claim 10, Sweegers in combination with Gunter, Sweegers teaches wherein a portion of the front end of the upper loop frame is disposed through the hub (the front end of the upper edge 6 is disposed through the rotatable coupling 51, fig.2a and 14), and a portion of the front end of the lower loop frame is disposed through the hub (the front end of the undercarriage 2 is disposed around and coupled to the bottom of the transmission 19 making it disposed through the hub, figs.2a and 14).

Regarding claim 11, Sweegers in combination with Gunter, Sweegers teaches furthering comprising a platform disposed on the lower loop frame (bottom plate 3, fig.2a-4).

Regarding claim 12, Sweegers in combination with Gunter, Sweegers teaches wherein the platform occupies substantially the rear-half of the bottom loop frame (bottom plate 3 covers the rear-half of the undercarriage 2, figs.2a and 4).

Regarding claim 13, Sweegers in combination with Gunter, Sweegers teaches further comprising a support frame (spacers 5 and 5’, fig.2a) pivotably connected to near the rear end of the top loop frame (the top end of the spacers 5 and 5’ are pivotally coupled near a rear end of the upper edge 6 as seen in figures 2a-3, with the rear end being the side opposite the pulling device 8).

Regarding claim 14, Sweegers in combination with Gunter, Sweegers teaches wherein the support frame is releasably connected to the platform via a quick-release fastener (spacers 5 and 5’ are fastened to the second bottom part 12, part 12 are fastened to the plate 3 via tension and friction, and can be released from the bottom plate 3 by pulling loop 13, making a quick release fastener, figs.2a-c).

Regarding claim 15, Sweegers in combination with Gunter, Sweegers teaches wherein the platform is disposed at a height substantially the same as a height of the rear axle (the bottom plate 3 is substantially the same height as the rear axle since they are disposed adjacent to one another, figs.1-4).

Regarding claim 16, due to the extent of indefiniteness in some of the claims, a definite interpretation of some of the claims cannot be ascertained, and as such, any prior art rejection(s) would be inapplicable. This is not necessarily an indication that these claims contain allowable subject matter. Though no prior art rejection(s) are presented in the current action, please note that pertinent references have been cited.
	
Allowable Subject Matter
Claim 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5, depends upon claim 4 which is rejected but claim 5 has the limitation of “the support frame releases from the platform thereby allowing the top frame to pivot under the lower frame, forming said collapsed configuration”. Sweegers teaches the top frame pivoting down to the lower frame and resting above it in a collapsed configuration as seen in figure 3. The top frame (6) is not capable of pivoting under the lower frame (2) because the lower frame (2) extends beyond the top frame (6) as seen in figure 4. To have the top frame be capable of pivoting under the lower frame would require serious modification to the dimensions of the lower frame, and there would be no reason to do these modifications. For the reasons stated above , claim 5 has allowable subject matter.
Claim 7 depends upon claim 6 which is rejected due to the 112b issue identified above. Claim 7 does have the same allowable subject matter as described above in claim 5. 
Claims 6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6 and 8 depend upon claim 5 and have the same allowable subject matter as discussed above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Minnich (US-0949774-A) teaches a truck with turntable steering rotating the axles about a vertical axis. Yang (US-20210300450-A1) teaches a foldable wagon with pull handle steering wheels. Horowitz (US-10988153-B1) teaches wagon having fold-down seats and a detachable handle. Sun (US-20210114643-A1) teaches folding cart with pull handle. Wang (US-20210107548-A1) teaches folding wagon with handle connected to lower frame. Sun (US-10953904-B1) teaches foldable barrow with handle connected to front wheels. Park (US-10953903-B1) teaches portable folding cart with telescopic handle. Wu (US-20200283046-A1) teaches foldable trolley with handle connected to lower and upper frame. Zhu (US-10435055-B1) teaches collapsible cart with telescopic handle connected to the upper and lower frame. Bowman (US-20170021850-A1) teaches a wagon with adapter for installing child seat. Treadwell (US-20150274186-A1) teaches a folding travel wagon with pull handle steering front wheels. Chen (US-20150035258-A1) teaches a folding wagon with pull handle connected to upper and lower frames. Zhu (US-20100264625-A1) teaches a no-pinch steering mechanism with turntable rotating axles. Chen (US-20100090444-A1) teaches a folding wagon with adjustable handle. Poppinga (US-20080217886-A1) teaches a pull cart with the upper frame pivoting down to the lower frame. Lindsay (US-20070085285-A1) teaches a cart with precision steering for transporting materials. Joachim (EP-2837544-A1) teaches trolley with reducible pack size. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.B.S./Examiner, Art Unit 3618      

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618